USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-2161                                   GLADYS SWEENEY,                                     Petitioner,                                         v.                 DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,                         UNITED STATES DEPARTMENT OF LABOR,                                     Respondent.                                ____________________                               ON PETITION FOR REVIEW                             FROM BENEFITS REVIEW BOARD                                ____________________                                       Before                               Torruella, Chief Judge,                          Boudin and Stahl, Circuit Judges.                                ____________________            Marcia J. Cleveland on brief for petitioner.            Richard                      F.                          van                              Antwerp,  Thomas                                               R.                                                   Kelly and  Robinson,                                                                        Kriger,       McCallum on brief for respondent Bath Iron Works Corporation.            Stephen Hessert                          ,                             Elizabeth M. Brogan                                                and                                                     Norman, Hanson & DeTroy                                                                           on       brief for respondents, Bath Iron Works Corporation and Commercial Union       Insurance Company.            Nelson J. Larkins                             and                                  Preti, Flaherty, Beliveau & Pachios                                                                   , on brief       for respondents Bath Iron Works Corporation and Birmingham Fire       Insurance Company.                                ____________________                                   August 22, 1997                                ____________________                 Per Curiam                          . Upon careful review of the briefs and record,               we conclude that the administrative law judge correctly            determined that during the relevant period petitioner was not            engaged in "maritime employment" covered under the Longshore            and Harbor Workers' Compensation Act, 33 U.S.C. S 902(3). That            determination is not undermined by the fact that petitioner            cleaned offices occupied by persons who may have been engaged            in "maritime employment" covered under the Act. Petitioner's            own duties did not have the requisite maritime characteristics.            See                Graziano v.                            General Dynamics Corp.                                                 , 663 F.2d 340, 343 (1st            Cir. 1981); Dravo Corp. v. Banks, 567 F.2d 593, 595 (3rd Cir.            1977).                 Petitioner's additional arguments regarding her former            status and gender bias are meritless.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-